DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 05/20/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 10/20/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because document number C3 is illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 4 is objected to because of the following informalities: missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal indexing pin" in L12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claimed “a chuck to receive a microfluidic plate thereon”, “the first fluidic port block comprising one or more first alignment holes to receive one or more corresponding first fluidic port indexing features of a flow cell cartridge” & “a first rotatable clamp arm rotatable about a first axis parallel to a plane of a surface of the chuck for receiving the microfluidic plate” are unclear because microfluidic plate and one or more corresponding first fluidic port indexing features of a flow cell cartridge are not positive elements of the claim.  For this reason, dependent claims relating to the microfluidic plate and flow cell cartridge are also unclear.  For the purpose of this Office action, these limitations will be treated as intended use limitations.
Claim 4 recites the limitation "the first alignment holes" in L1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the longitudinal indexing pin" in L1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 & 8-14 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Reed et al. (US 2012/0270305).
Regarding claim 1, Reed et al. teach:
1. An apparatus comprising: 
a chuck (e.g., support structure 402) capable of receiving a microfluidic plate (i.e., plate of the flow cell 200) thereon (see Figs. 16 & 17 for example); 
a first fluidic port block (e.g., cartridge or flow cell carrier 302) comprising a first fluidic port (e.g., inlet outlet passages 344, 346), the first fluidic port block (302) moveable at least one of longitudinally or laterally relative to the chuck, (see Fig. 10 for example) the first fluidic port block (302) comprising one or more first alignment holes (e.g., reception space 308) capable of receiving one or more corresponding first fluidic port indexing features of a flow cell cartridge (see i.e., the reception space 308 is configured to receive the flow cell 200 comprising edges 231-234); 
a first rotatable clamp arm (e.g., cover housing 435) rotatable about a first axis parallel to a plane of a surface of the chuck for receiving the microfluidic plate (see Figs. 16 & 17 for example); 
a first lateral indexing pin (e.g., alignment member 431) offset laterally from the chuck and extending upwardly relative to the plane of the surface of the chuck (see Figs. 19 & 20 for example); and 
a first longitudinal indexing pin (e.g., alignment member 432) offset longitudinally from the chuck and extending upwardly relative to the plane of the surface of the chuck (see Figs. 19 & 20 for example). 
With regard to limitations in claims 1, 2 & 6-14 (e.g., “…to receive a microfluidic plate thereon; … to receive one or more corresponding first fluidic port indexing features of a flow cell cartridge”, “…rotatable…; …moveable…”, “… the chuck is to draw a vacuum on the microfluidic plate”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Regarding claims 3-6 & 11-14, Reed et al. teach:
3. The apparatus of claim 1, wherein: 
the first fluidic port block (302) includes at least two first alignment holes (i.e., at least two side holes formed by the reception space 308 and grip members 371-374), 
one of the at least two first alignment holes has a round cross section when viewed along an axis perpendicular to the plane of the surface of the chuck for receiving the microfluidic plate (see i.e., rounded surface around the loading end 316 in Fig. 10), and 
another of the at least two first alignment holes has an obround cross section when viewed along the axis perpendicular to the plane of the surface of the chuck for receiving the microfluidic plate (see i.e., the shape of the recess 320 in Figs. 9 & 10 for example). 
4. The apparatus of claim 3, wherein the first alignment holes have chamfered edges (see Figs. 9 & 10 for example).
5. The apparatus of claim 1, further comprising a second longitudinal indexing pin (e.g., alignment member 433), the second longitudinal indexing pin fixed relative to the chuck (see Fig. 18 for example). 
6. The apparatus of claim 1, further comprising a second fluidic port block (342) comprising a second fluidic port, the second fluidic port block positioned on a longitudinally opposite side of the chuck relative to the first fluidic port block (see Fig. 9 for example), the second fluidic port block moveable at least one of longitudinally or laterally relative to the chuck, the second fluidic port block comprising one or more second alignment holes to receive one or more corresponding second fluidic port indexing features of the flow cell cartridge (see Fig. 11 for example). 
11. The apparatus of claim 10, further comprising a second lateral indexing pin (e.g., bridge member 324) offset laterally from the chuck and extending upwardly relative to the plane of the surface of the chuck, the first lateral indexing pin and the second lateral indexing pin defining a lateral plane (see Figs. 9-11 for example). 
12. The apparatus of claim 1, further comprising a second rotatable clamp arm (e.g., cover member 306) rotatable about a second axis parallel to the plane of the surface of the chuck for receiving the microfluidic plate, wherein the surface of the chuck for receiving the microfluidic plate is interposed between the first axis and the second axis (see Figs. 9 & 10 for example). 
13. The apparatus of claim 1, wherein the first rotatable clamp arm is rotatable to a position that overlaps the first fluidic port block when viewed along an axis perpendicular to the plane of the surface of the chuck for receiving the microfluidic plate (see Fig. 9 for example). 
14. The apparatus of claim 1, wherein the first fluidic port block is also vertically movable (see Figs. 16 & 17 for example). 

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Illumina (NextSeq 500 System Guide, Document # 15046563 v01, October 2015).
Regarding claim 1, Illumina teaches:
1. An apparatus comprising: 
a chuck (e.g., stage) to receive a microfluidic plate thereon (see Fig. 15); 
a first fluidic port block (e.g., port gaskets) comprising a first fluidic port, the first fluidic port block moveable at least one of longitudinally or laterally relative to the chuck, the first fluidic port block comprising one or more first alignment holes (i.e., hole for the white plastic posts) to receive one or more corresponding first fluidic port indexing features of a flow cell cartridge (see Fig. 11 & P21-22); 
a first rotatable clamp arm (e.g., retention clips/spring clips) rotatable about a first axis parallel to a plane of a surface of the chuck for receiving the microfluidic plate (see Figs. 11-13); 
a first lateral indexing pin (e.g., alignment pins) offset laterally from the chuck and extending upwardly relative to the plane of the surface of the chuck (see Fig. 15); and 
a first longitudinal indexing pin (e.g., spring clip) offset longitudinally from the chuck and extending upwardly relative to the plane of the surface of the chuck (see Fig. 11), the longitudinal indexing pin longitudinally moveable relative to the chuck (see Fig. 13 & P22 for example). 
With regard to limitations in claims 1, 2 & 6-14 (e.g., “…to receive a microfluidic plate thereon; … to receive one or more corresponding first fluidic port indexing features of a flow cell cartridge”, “…rotatable…; …moveable…”, “… the chuck is to draw a vacuum on the microfluidic plate”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Regarding claims 3-7 & 11-14, Illumina teaches:
3. The apparatus of claim 1, wherein: 
the first fluidic port block includes at least two first alignment holes (i.e., holes for the white plastic posts and round holes between two ports), 
one of the at least two first alignment holes has a round cross section when viewed along an axis perpendicular to the plane of the surface of the chuck for receiving the microfluidic plate (see Fig. 11), and 
another of the at least two first alignment holes has an obround cross section when viewed along the axis perpendicular to the plane of the surface of the chuck for receiving the microfluidic plate (see Fig. 11). 
4. The apparatus of claim 3, wherein the first alignment holes have chamfered edges (see Fig. 11 for example).
5. The apparatus of claim 1, further comprising a second longitudinal indexing pin, the second longitudinal indexing pin fixed relative to the chuck (see Fig. 15). 
6. The apparatus of claim 1, further comprising a second fluidic port block (e.g., port gaskets) comprising a second fluidic port, the second fluidic port block positioned on a longitudinally opposite side of the chuck relative to the first fluidic port block, the second fluidic port block moveable at least one of longitudinally or laterally relative to the chuck, the second fluidic port block comprising one or more second alignment holes to receive one or more corresponding second fluidic port indexing features of the flow cell cartridge (see Fig. 11). 
7. The apparatus of claim 6, further comprising: 
an additional first fluidic port block (e.g., port gaskets) moveable at least one of longitudinally or laterally relative to the chuck, the additional first fluidic port block comprising one or more additional first alignment holes to receive one or more corresponding additional first fluidic port indexing features of the flow cell cartridge (see Fig. 11); and 
an additional second fluidic port block moveable at least one of longitudinally or laterally relative to the chuck, the additional second fluidic port block comprising one or more additional second alignment holes to receive one or more corresponding additional second fluidic port indexing features of the flow cell cartridge, wherein: the additional first fluidic port block is positioned adjacent to the first fluidic port block and is, the additional second fluidic port block is positioned adjacent to the second fluidic port block, the additional first fluidic port block is moveable relative to the first fluidic port block, and the additional second fluidic port block is moveable relative to the second fluidic port block (see Fig. 11). 
11. The apparatus of claim 10, further comprising a second lateral indexing pin (see Fig. 15 showing a second alignment pin on the opposite end of the first pin) offset laterally from the chuck and extending upwardly relative to the plane of the surface of the chuck, the first lateral indexing pin and the second lateral indexing pin defining a lateral plane (see Fig. 15). 
12. The apparatus of claim 1, further comprising a second rotatable clamp arm (e.g., retention clips/spring clips) rotatable about a second axis parallel to the plane of the surface of the chuck for receiving the microfluidic plate, wherein the surface of the chuck for receiving the microfluidic plate is interposed between the first axis and the second axis (see Figs. 11-13). 
13. The apparatus of claim 1, wherein the first rotatable clamp arm is rotatable to a position that overlaps the first fluidic port block (see Figs. 11-13) when viewed along an axis perpendicular to the plane of the surface of the chuck for receiving the microfluidic plate. 
14. The apparatus of claim 1, wherein the first fluidic port block is also vertically movable (see Fig. 11 & P21 for example). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798